RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4150-19

M.E.C.,

          Plaintiff-Respondent,

v.

C.J.B.,

     Defendant-Appellant.
_______________________

                   Submitted June 3, 2020 – Decided June 10, 2021

                   Before Judges Whipple and Rose.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Burlington County,
                   Docket No. FV-03-1798-20.

                   Weinberg, Kaplan & Smith, PA, attorneys for appellant
                   (Dawn Kaplan, on the briefs).

                   The Annese Law Firm, PC attorneys for respondent
                   (Terrance W. Annese, on the brief; Rasha B. Foda, of
                   counsel and on the brief).

PER CURIAM
      We have been advised prior to argument that this matter has been amicably

adjusted and the parties have stipulated to the dismissal of this appeal.

Accordingly, the appeal is dismissed with prejudice and without costs.




                                                                         A-4150-19
                                      2